Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S7, 1, 2, 3, 4, 100, 110, 113.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because details of Fig. 8 are unclear and require a replacement with the details clearly visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
In claim 3, “has the same phase” lacks proper antecedent basis and should read “has a same phase”
In claim 3, “half of the aperture of each of the peripheral elements farther” lacks proper antecedent basis and should read “half of an aperture of each of the peripheral elements farther”
In claim 7, “the array elements” lacks proper antecedent basis and should read “the plurality of array elements”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the array structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemes (US PGPUB 2018/0366825 A1).
Regarding claim 1, Klemes discloses (Fig. 1 and 4-6) an array antenna comprising a plurality of array elements (100), wherein: the plurality of array elements consist of a central element (108) and peripheral elements (104 and 106) configured to surround the central element (108); each of the central element and the peripheral elements is a waveguide ([0047]); and the peripheral elements excites higher-order modes through coupling slots to form a beam pattern by electric field distributions of the central element and the peripheral elements ([0056]).  
Regarding claim 6, Klemes further discloses (Fig. 1 and 4-6) wherein a length of the coupler including the coupling slots is defined to be less than or equal to a length of a guided wavelength ([0039] and [0044]-[0046]).  
Regarding claim 7, Klemes further discloses (Fig. 1 and 4-6) wherein the central element (108) is disposed at a central portion of the array structure and is disposed at a distance of an interval between the array elements ([0044]-[0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Klemes in view of Lin (US Patent No. 4697188 A).
Regarding claim 2, Klemes does not specifically teach wherein a signal amplitude is zero at a center of each of the peripheral elements.
However, Lin teaches wherein a signal amplitude is zero at a center of elements (col. 2, lines 5-22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the array antenna of Klemes with Lin to include “wherein a signal amplitude is zero at a center of elements,” as taught by Lin, for the purpose of reducing undesired signals (see also col. 2, lines 5-22).
Regarding claim 3, Klemes further teaches (Fig. 1 and 4-6) wherein: half of an aperture of each of the peripheral elements close to the central element has the same phase as an electric field of the central element ([0055]); and half of the aperture of each of the peripheral elements farther away from the central element has an opposite phase to the electric field of the central element ([0055]).  


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Klemes in view of Fonseca (US PGPUB 2016/0248164 A1).
Regarding claim 4, Klemes further teaches wherein, among the peripheral elements, peripheral elements positioned at lateral sides of the central element has an electric field distribution rotated by 45° ([0051]) but does not specifically teach an electric field distribution of a TE21 mode.
However, Fonseca teaches an electric field distribution of a TE21 mode ([0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the array antenna of Klemes with Fonseca to include “an electric field distribution of a TE21 mode,” as taught by Fonseca, for the purpose of improving beam pointing accuracy (see also [0004]).
Regarding claim 5, Klemes does not specifically teach wherein, among the peripheral elements, peripheral elements positioned above and below the central element have an electric field distribution of a combination mode of a TM01 mode and a TE21 mode.
However, Fonseca teaches an electric field distribution of a combination mode of a TM01 mode and a TE21 mode ([0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the array antenna of Klemes with Fonseca to include “an electric field distribution of a combination mode of a TM01 mode and a TE21 mode,” as taught by Fonseca, for the purpose of improving beam pointing accuracy (see also [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/             Examiner, Art Unit 2845                                                                                                                                                                                           


/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845